This is a proceeding under article 78 of the Civil Practice Act to review a determination of the Board of Regents revoking petitioner’s license to practice medicine. In the findings at all stages below it has been found that petitioner was convicted of a crime in the Court.of General Sessions of the County of New York; was convicted of a crime in the United States District Court for the Southern District of New York, and was guilty of fraud and deceit in the practice of medicine. Substantial evidence supports such findings. The Board of Regents had authority to increase the degree of discipline recommended by the subcommittee, and upon this record there is no justification for court interference with the determination revoking petitioner’s license, (Matter of Stolz v. Board of Regents, 4 A D 2d 361.) Determination unanimously confirmed, without costs. Present—Coon, J. P., Gibson, Herlihy, Reynolds and Taylor, JJ,